Name: Council Directive 2013/15/EU of 13Ã May 2013 adapting certain directives in the field of free movement of goods, by reason of the accession of the Republic of Croatia
 Type: Directive
 Subject Matter: Europe;  European Union law;  European construction;  international trade;  organisation of transport;  leather and textile industries
 Date Published: 2013-06-10

 10.6.2013 EN Official Journal of the European Union L 158/172 COUNCIL DIRECTIVE 2013/15/EU of 13 May 2013 adapting certain directives in the field of free movement of goods, by reason of the accession of the Republic of Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 50 of the Act of Accession of Croatia, where acts of the institutions adopted prior to accession require adaptation by reason of accession, and the necessary adaptations have not been provided for in that Act of Accession or in the Annexes thereto, the Council, acting by qualified majority on a proposal from the Commission, shall, to this end, adopt the necessary acts, if the original act was not adopted by the Commission. (2) The Final Act of the Conference which drew up and adopted the Treaty of Accession of Croatia indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt those adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) The directives in the field of free movement of goods, set out in this Directive, should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 The following directives are amended as set out in the Annex to this Directive: (1) in the field of free movement of motor vehicles:  Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles (1),  Council Directive 70/221/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to liquid fuel tanks and rear underrun protection of motor vehicles and their trailers (2),  Council Directive 70/388/EEC of 27 July 1970 on the approximation of the laws of the Member States relating to audible warning devices for motor vehicles (3),  Council Directive 71/320/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and of their trailers (4),  Council Directive 72/245/EEC of 20 June 1972 relating to the radio interference (electromagnetic compatibility) of vehicles (5),  Council Directive 74/61/EEC of 17 December 1973 on the approximation of the laws of the Member States relating to devices to prevent the unauthorised use of motor vehicles (6),  Council Directive 74/408/EEC of 22 July 1974 relating to motor vehicles with regard to the seats, their anchorages and head restraints (7),  Council Directive 74/483/EEC of 17 September 1974 on the approximation of the laws of the Member States relating to the external projections of motor vehicles (8),  Council Directive 76/114/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to statutory plates and inscriptions for motor vehicles and their trailers, and their location and method of attachment (9),  Council Directive 76/757/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to retro-reflectors for motor vehicles and their trailers (10),  Council Directive 76/758/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps for motor vehicles and their trailers (11),  Council Directive 76/759/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to direction indicator lamps for motor vehicles and their trailers (12),  Council Directive 76/760/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the rear registration plate lamps for motor vehicles and their trailers (13),  Council Directive 76/761/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to motor vehicle headlamps which function as main-beam and/or dipped-beam headlamps and to light sources (filament lamps and others) for use in approved lamp units of motor vehicles and of their trailers (14),  Council Directive 76/762/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to front fog lamps for motor vehicles (15),  Council Directive 77/538/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to rear fog lamps for motor vehicles and their trailers (16),  Council Directive 77/539/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to reversing lamps for motor vehicles and their trailers (17),  Council Directive 77/540/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to parking lamps for motor vehicles (18),  Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles (19),  Council Directive 78/318/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the wiper and washer systems of motor vehicles (20),  Council Directive 78/764/EEC of 25 July 1978 on the approximation of the laws of the Member States relating to the driver's seat on wheeled agricultural or forestry tractors (21),  Council Directive 78/932/EEC of 16 October 1978 on the approximation of the laws of the Member States relating to head restraints of seats of motor vehicles (22),  Council Directive 86/298/EEC of 26 May 1986 on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors (23),  Council Directive 87/402/EEC of 25 June 1987 on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors (24),  Directive 94/20/EC of the European Parliament and of the Council of 30 May 1994 relating to the mechanical coupling devices of motor vehicles and their trailers and their attachment to those vehicles (25),  Directive 95/28/EC of the European Parliament and of the Council of 24 October 1995 relating to the burning behaviour of materials used in the interior construction of certain categories of motor vehicle (26),  Directive 2000/25/EC of the European Parliament and of the Council of 22 May 2000 on action to be taken against the emission of gaseous and particulate pollutants by engines intended to power agricultural or forestry tractors (27),  Directive 2000/40/EC of the European Parliament and of the Council of 26 June 2000 on the approximation of the laws of the Member States relating to the front underrun protection of motor vehicles (28),  Directive 2001/56/EC of the European Parliament and of the Council of 27 September 2001 relating to heating systems for motor vehicles and their trailers (29),  Directive 2001/85/EC of the European Parliament and of the Council of 20 November 2001 relating to special provisions for vehicles used for the carriage of passengers comprising more than eight seats in addition to the driver's seat (30),  Directive 2002/24/EC of the European Parliament and of the Council of 18 March 2002 relating to the type-approval of two or three-wheel motor vehicles (31),  Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units (32),  Directive 2003/97/EC of the European Parliament and of the Council of 10 November 2003 on the approximation of the laws of the Member States relating to the type-approval of devices for indirect vision and of vehicles equipped with these devices (33),  Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (34),  Directive 2009/57/EC of the European Parliament and of the Council of 13 July 2009 relating to the roll-over protection structures of wheeled agricultural or forestry tractors (35),  Directive 2009/64/EC of the European Parliament and of the Council of 13 July 2009 on the suppression of radio interference produced by agricultural or forestry tractors (electromagnetic compatibility) (36),  Directive 2009/75/EC of the European Parliament and of the Council of 13 July 2009 on roll-over protection structures of wheeled agricultural or forestry tractors (static testing) (37), and  Directive 2009/144/EC of the European Parliament and of the Council of 30 November 2009 on certain components and characteristics of wheeled agricultural or forestry tractors (38); (2) in the field of free movement of footwear: Directive 94/11/EC of the European Parliament and of the Council of 23 March 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to labelling of the materials used in the main components of footwear for sale to the consumer (39). Article 2 1. Member States shall adopt and publish, by the date of accession of Croatia to the Union at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from the date of accession of Croatia to the Union. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and as from the date of the entry into force of the Treaty of Accession of Croatia. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 May 2013. For the Council The President S. COVENEY (1) OJ L 42, 23.2.1970, p. 16. (2) OJ L 76, 6.4.1970, p. 23. (3) OJ L 176, 10.8.1970, p. 12. (4) OJ L 202, 6.9.1971, p. 37. (5) OJ L 152, 6.7.1972, p. 15. (6) OJ L 38, 11.2.1974, p. 22. (7) OJ L 221, 12.8.1974, p. 1. (8) OJ L 266, 2.10.1974, p. 4. (9) OJ L 24, 30.1.1976, p. 1. (10) OJ L 262, 27.9.1976, p. 32. (11) OJ L 262, 27.9.1976, p. 54. (12) OJ L 262, 27.9.1976, p. 71. (13) OJ L 262, 27.9.1976, p. 85. (14) OJ L 262, 27.9.1976, p. 96. (15) OJ L 262, 27.9.1976, p. 122. (16) OJ L 220, 29.8.1977, p. 60. (17) OJ L 220, 29.8.1977, p. 72. (18) OJ L 220, 29.8.1977, p. 83. (19) OJ L 220, 29.8.1977, p. 95. (20) OJ L 81, 28.3.1978, p. 49. (21) OJ L 255, 18.9.1978, p. 1. (22) OJ L 325, 20.11.1978, p. 1. (23) OJ L 186, 8.7.1986, p. 26. (24) OJ L 220, 8.8.1987, p. 1. (25) OJ L 195, 29.7.1994, p. 1. (26) OJ L 281, 23.11.1995, p. 1. (27) OJ L 173, 12.7.2000, p. 1. (28) OJ L 203, 10.8.2000, p. 9. (29) OJ L 292, 9.11.2001, p. 21. (30) OJ L 42, 13.2.2002, p. 1. (31) OJ L 124, 9.5.2002, p. 1. (32) OJ L 171, 9.7.2003, p. 1. (33) OJ L 25, 29.1.2004, p. 1. (34) OJ L 263, 9.10.2007, p. 1. (35) OJ L 261, 3.10.2009, p. 1. (36) OJ L 216, 20.8.2009, p. 1. (37) OJ L 261, 3.10.2009, p. 40. (38) OJ L 27, 30.1.2010, p. 33. (39) OJ L 100, 19.4.1994, p. 37. ANNEX PART A MOTOR VEHICLES 1. In Annex II to Directive 70/157/EEC, the following is inserted in the list under point 4.2 after the entry for Ireland: 25  for Croatia. 2. In Annex II to Directive 70/221/EEC, the following is inserted in the list under point 6.2 after the entry for Greece: 25 for Croatia. 3. In Annex I to Directive 70/388/EEC, the following is added to the text in brackets in point 1.4.1: 25 for Croatia. 4. In Annex XV to Directive 71/320/EEC, the following is inserted in the list under point 4.4.2 after the entry for Greece: 25 for Croatia. 5. In Annex I to Directive 72/245/EEC, the following is inserted in the list under point 5.2 after the entry for Ireland: 25 for Croatia. 6. In Annex I to Directive 74/61/EEC, the following is inserted in the list under point 5.1.1 after the entry for Greece:  25  for Croatia. 7. In Annex I to Directive 74/408/EEC, the following is inserted in the list under point 6.2.1 after the entry for Greece: 25. for Croatia. 8. In Annex I to Directive 74/483/EEC, the following is added to footnote 1 relating to point 3.2.2.2: 25 for Croatia. 9. In the Annex to Directive 76/114/EEC, the following is added to the text in brackets in point 2.1.2: 25 for Croatia. 10. In Annex I to Directive 76/757/EEC, the following is inserted in the list under point 4.2.1 after the entry for Greece: 25 for Croatia. 11. In Annex I to Directive 76/758/EEC, the following is inserted in the list under point 5.2.1 after the entry for Greece: 25 for Croatia. 12. In Annex I to Directive 76/759/EEC, the following is inserted in the list under point 4.2.1 after the entry for Greece: 25 for Croatia. 13. In Annex I to Directive 76/760/EEC, the following is inserted in the list under point 4.2.1 after the entry for Greece: 25 for Croatia. 14. Annex I to Directive 76/761/EEC is amended as follows: (a) the following is inserted in the list under point 5.2.1 after the entry for Ireland: 25 for Croatia; (b) the following is inserted in the list under point 6.2.1 after the entry for Ireland: 25 for Croatia. 15. In Annex I to Directive 76/762/EEC, the following is inserted in the list under point 4.2.1 after the entry for Greece: 25 for Croatia. 16. In Annex I to Directive 77/538/EEC, the following is inserted in the list under point 4.2.1 after the entry for Greece: 25 for Croatia. 17. In Annex I to Directive 77/539/EEC, the following is inserted in the list under point 4.2.1 after the entry for Greece: 25 for Croatia. 18. In Annex I to Directive 77/540/EEC, the following is inserted in the list under point 4.2.1 after the entry for Greece: 25 for Croatia. 19. In Annex III to Directive 77/541/EEC, the following is inserted in the list under point 1.1.1 after the entry for Greece: 25 for Croatia,. 20. In Annex I to Directive 78/318/EEC, the following is inserted in the list under point 7.2 after the entry for Greece: 25 for Croatia,. 21. In Annex II to Directive 78/764/EEC, the following is added to point 3.5.2.1: 25 for Croatia. 22. In Annex VI to Directive 78/932/EEC, the following is added to point 1.1.1: 25 for Croatia;. 23. In Annex VI to Directive 86/298/EEC, the following is added to the first indent: 25 for Croatia,. 24. In Annex VII to Directive 87/402/EEC, the following is inserted in the first indent after the entry for Ireland: 25 for Croatia,. 25. In Annex I to Directive 94/20/EC, the following is inserted in the list under point 3.3.4 after the entry for Portugal: 25 for Croatia. 26. In Annex I to Directive 95/28/EC, the following is inserted in the list under point 6.1.1 after the entry for Greece: 25 for Croatia. 27. In Appendix 4 to Annex I to Directive 2000/25/EC, the following is inserted in the list under section 1 in point 1, after the entry for Ireland: 25  for Croatia. 28. In Annex I to Directive 2000/40/EC, the following is inserted in the list under point 3.2 after the entry for Ireland: 25 for Croatia. 29. In Appendix 5 to Annex I to Directive 2001/56/EC, the following is inserted in the list under point 1.1.1 after the entry for Ireland: 25 for Croatia. 30. Annex I to Directive 2001/85/EC is amended as follows: (a) in point 7.6.11.1, the following is added to the list: Izlaz u sluÃ aju opasnosti; (b) in point 7.7.9.1, the following is added to the list: Autobus se zaustavlja. 31. Directive 2002/24/EC is amended as follows: (a) in part A of Annex IV, point 47 of Side 2 of the model is replaced by the following: 47. Fiscal power or national code number(s), if applicable: Belgium: ¦ Bulgaria: ¦ Czech Republic: ¦ Denmark: ¦ Germany: ¦ Estonia: ¦ Ireland: ¦ Greece: ¦ Spain: ¦ France: ¦ Croatia: ¦ Italy: ¦ Cyprus: ¦ Latvia: ¦ Lithuania: ¦ Luxembourg: ¦ Hungary: ¦ Malta: ¦ Netherlands: ¦ Austria: ¦ Poland: ¦ Portugal: ¦ Romania: ¦ Slovenia: ¦ Slovakia: ¦ Finland: ¦ Sweden: ¦ United Kingdom: ¦ (b) Annex V is amended as follows: (i) in point 1 of part A, the following is inserted in the list under section 1 after the entry for Ireland: 25 for Croatia;; (ii) in part B, the following is inserted in the list under point 1.1 after the entry for Ireland:  25 for Croatia. 32. Directive 2003/37/EC is amended as follows: (a) in Appendix 1 to Chapter C of Annex II, the following is inserted in the first indent of point 1 after the entry for Ireland: 25 for Croatia;; (b) Annex III is amended as follows: (i) in Part I, point 16 under A  Complete/completed tractors is replaced by the following: 16. Fiscal horsepower(s) or class(es) Belgium: ¦ Bulgaria: ¦ Czech Republic: ¦ Denmark: ¦ Germany: ¦ Estonia: ¦ Ireland: ¦ Greece: ¦ Spain: ¦ France: ¦ Croatia: ¦ Italy: ¦ Cyprus: ¦ Latvia: ¦ Lithuania: ¦ Luxembourg: ¦ Hungary: ¦ Malta: ¦ Netherlands: ¦ Austria: ¦ Poland: ¦ Portugal: ¦ Romania: ¦ Slovenia: ¦ Slovakia: ¦ Finland: ¦ Sweden: ¦ United Kingdom: ¦ (ii) in Part I, point 16 under B  Agricultural or forestry trailers  complete/completed is replaced by the following: 16. Fiscal horsepower(s) or class(es) (if applicable) Belgium: ¦ Bulgaria: ¦ Czech Republic: ¦ Denmark: ¦ Germany: ¦ Estonia: ¦ Ireland: ¦ Greece: ¦ Spain: ¦ France: ¦ Croatia: ¦ Italy: ¦ Cyprus: ¦ Latvia: ¦ Lithuania: ¦ Luxembourg: ¦ Hungary: ¦ Malta: ¦ Netherlands: ¦ Austria: ¦ Poland: ¦ Portugal: ¦ Romania: ¦ Slovenia: ¦ Slovakia: ¦ Finland: ¦ Sweden: ¦ United Kingdom: ¦ (iii) in Part I, point 16 under C  Interchangeable towed machinery  complete/completed is replaced by the following: 16. Fiscal horsepower(s) or class(es) (if applicable) Belgium: ¦ Bulgaria: ¦ Czech Republic: ¦ Denmark: ¦ Germany: ¦ Estonia: ¦ Ireland: ¦ Greece: ¦ Spain: ¦ France: ¦ Croatia: ¦ Italy: ¦ Cyprus: ¦ Latvia: ¦ Lithuania: ¦ Luxembourg: ¦ Hungary: ¦ Malta: ¦ Netherlands: ¦ Austria: ¦ Poland: ¦ Portugal: ¦ Romania: ¦ Slovenia: ¦ Slovakia: ¦ Finland: ¦ Sweden: ¦ United Kingdom: ¦ (iv) in Part II, point 16 under A  Agricultural or forestry trailers  incomplete is replaced by the following: 16. Fiscal horsepower(s) or class(es) (if applicable) Belgium: ¦ Bulgaria: ¦ Czech Republic: ¦ Denmark: ¦ Germany: ¦ Estonia: ¦ Ireland: ¦ Greece: ¦ Spain: ¦ France: ¦ Croatia: ¦ Italy: ¦ Cyprus: ¦ Latvia: ¦ Lithuania: ¦ Luxembourg: ¦ Hungary: ¦ Malta: ¦ Netherlands: ¦ Austria: ¦ Poland: ¦ Portugal: ¦ Romania: ¦ Slovenia: ¦ Slovakia: ¦ Finland: ¦ Sweden: ¦ United Kingdom: ¦ (v) in Part II, point 16 under B  Interchangeable towed machinery  incomplete is replaced by the following: 16. Fiscal horsepower(s) or class(es) (if applicable) Belgium: ¦ Bulgaria: ¦ Czech Republic: ¦ Denmark: ¦ Germany: ¦ Estonia: ¦ Ireland: ¦ Greece: ¦ Spain: ¦ France: ¦ Croatia: ¦ Italy: ¦ Cyprus: ¦ Latvia: ¦ Lithuania: ¦ Luxembourg: ¦ Hungary: ¦ Malta: ¦ Netherlands: ¦ Austria: ¦ Poland: ¦ Portugal: ¦ Romania: ¦ Slovenia: ¦ Slovakia: ¦ Finland: ¦ Sweden: ¦ United Kingdom: ¦ 33. In Appendix 5 to Annex I to Directive 2003/97/EC, the following is inserted in point 1.1 after the entry for Ireland: 25 for Croatia,. 34. Annex VII to Directive 2007/46/EC is amended as follows: (a) in section 1 of point 1, the following is inserted in the list after the entry for Ireland: 25 for Croatia;; (b) in point 1.1 of the Appendix, the following is inserted in the list after the entry for Ireland: 25 For Croatia. 35. In Annex VI to Directive 2009/57/EC, the following is inserted in the list under the first paragraph after the entry for Ireland: 25. for Croatia. 36. In Annex I to Directive 2009/64/EC, the following is inserted in the list of distinguishing numbers under point 5.2 after the entry for Ireland: 25 for Croatia;. 37. In Annex VI to Directive 2009/75/EC, the following is inserted in the list under the first paragraph after the entry for Ireland: 25. for Croatia. 38. Directive 2009/144/EC is amended as follows: (a) in Annex III A, the following is inserted in footnote 1 to point 5.4.1 after the entry for Ireland: 25 for Croatia,; (b) in Appendix 4 to Annex IV, the following is inserted in the first indent after the entry for Ireland: 25 for Croatia;; (c) in Annex V, the following is inserted in the list of distinguishing codes under point 2.1.3 after the entry for Ireland: 25 for Croatia;. PART B FOOTWEAR Annex I to Directive 94/11/EC is amended as follows: (a) point 1 is amended as follows: (i) in point (a), the following is added to the list of Written indications: HR GornjiÃ ¡te; (ii) in point (b), the following is added to the list of Written indications: HR Podstava i uloÃ ¾na tabanica; (iii) in point (c), the following is added to the list of Written indications: HR Potplat (donjiÃ ¡te); (b) point 2 is amended as follows: (i) in point (a)(i), the following is added to the list of Written indications: HR KoÃ ¾a; (ii) in point (a)(ii), the following is added to the list of Written indications: HR KoÃ ¾a korigiranog lica; (iii) in point (b), the following is added to the list of Written indications: HR Tekstil; (iv) in point (c), the following is added to the list of Written indications: HR Drugi materijali.